      Case 4:20-cr-00115-RGE-HCA Document 14 Filed 07/20/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA

                                            )
UNITED STATES OF AMERICA,                   )   Criminal No. 4:20-CR-115
                                            )
              v.                            )   GOVERNMENT’S MOTION
                                            )   TO EXCLUDE TIME
JESSY EARL FOLEY,                           )
                                            )
              Defendant.                    )
                                            )

       The government moves to exclude time from July 20, 2020 to and including

August 10, 2020, under 18 U.S.C. § 3161(h)(7)(A).

      1.      Trial is scheduled for September 28, 2020. This is the first trial date the

Court has set.

      2.      On March 16, April 8, 2020, and June 29, 2020, Chief Judge Jarvey

issued administrative orders suspending all jury trials until May 4, 2020, then again

until July 6, 2020, and then again until August 10, 2020 to protect public health. These

orders related to the global pandemic caused by COVID-19. The orders followed

proclamations from the Governor of Iowa and guidance from the Centers for Disease

Control instructing that Iowans should engage in social distancing to prevent rapid

spread of the infection. This included guidance to avoid gatherings of the type

necessary for jury selection and deliberation, including gatherings of more than ten

people. Multiple federal courts across the region and the nation have issued similar

orders suspending all jury trials. The Iowa Supreme Court has continued all jury trials

until September 2020.


                                            1
      Case 4:20-cr-00115-RGE-HCA Document 14 Filed 07/20/20 Page 2 of 2




      3.       As of July 20, 2020, media in Iowa relying on information from the Iowa

Department of Public Health reported over 39,000 cases of COVID-19 in Iowa and

797 deaths related to the disease.

      4.       Under the speedy trial act, any period of delay of trial based on an “ends

of justice” finding shall be excluded from computing the time within which trial must

begin. 18 U.S.C. § 3161(h)(7)(A).

      5.       By order of the district court, no trial may be held in this matter before

August 10, 2020. And, as found in Chief Judge Jarvey’s March 16, April 8, and June 29

orders, the multiple concerns raised by COVID-19 are such that the ends of justice

served by a delay of all trials until August 10, 2020 outweigh the best interests of the

defendant and the public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

       For these reasons, the government moves to continue the trial and exclude time

from July 20, 2020, to and including August 10, 2020, under 18 U.S.C. § 3161(h)(7)(A).

                                                     Respectfully Submitted,

                                                     Marc Krickbaum
                                                     United States Attorney

 CERTIFICATE OF SERVICE                        By:   /s/ MacKenzie Benson Tubbs
 I hereby certify that on July 20, 2020, I           MacKenzie Benson Tubbs
 electronically filed the foregoing with the         Assistant United States Attorney
 Clerk of Court using the CM ECF system. I           U.S. Courthouse Annex
 hereby certify that a copy of this document
                                                     110 East Court Avenue, Suite 286
 was served on the parties or attorneys of
 record by:
                                                     Des Moines, IA 50309
     U.S. Mail      Fax   Hand Delivery              Tel: (515) 473-9300
  X ECF/Electronic filing  Other means               Fax: (515) 473-9292
 ASSISTANT UNITED STATES ATTORNEY                    Email: mackenzie.benson.tubbs@usdoj.gov
 By: /s/ MacKenzie Benson Tubbs




                                                 2
